--------------------------------------------------------------------------------

Exhibit 10.1
 
UNITED COMMUNITY BANKS, INC.
AMENDMENT TO
AWARD AGREEMENTS

THIS AMENDMENT is made as of the 31st day of January, 2008 by and between UNITED
COMMUNITY BANKS, INC., a Georgia corporation, (the “Company”) and THOMAS C.
GILLILAND (the “Grantee”).


WHEREAS, the Company operates the 1995 Key Employee Stock Option Plan and the
2000 Key Employee Stock Option Plan, each as have been amended and restated from
time to time (the “Plans”); and


WHEREAS, the Company and the Grantee wish to amend the award agreements of the
Grantee under the Plans (the “Award Agreements”) to change the vesting schedule
and the exercise term for the outstanding awards granted thereunder and
described on Exhibit A hereto (the “Awards”);


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.
Amendment to Vesting Period.  Notwithstanding any other provision contained in
any of the Award Agreements, including any provision in conflict with the terms
of this provision, the Awards under each Award Agreement shall continue to vest
in accordance with the applicable vesting schedule for such Award following the
Grantee’s termination of employment just as if the Grantee had remained employed
through the term of such vesting schedule.
   
2.
Amendment to Exercise Period.  Notwithstanding any other provision contained in
any of the Award Agreements, including any provision in conflict with the terms
of this provision, the Awards under each Award Agreement shall remain
exercisable for the remaining exercise period of such Award following the
Grantee’s termination of employment.
   
3.
Section 409A Compliance.  The Award Agreements and this Amendment shall at all
times be operated in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and rulings
thereunder (“Section 409A”).  The Company shall have the authority to take
action under this Amendment, or refrain from taking any action, that is
reasonably necessary to comply with Section 409A without any additional cost or
tax to the Company or the Grantee.  Specifically, the Company shall have the
authority to vary the terms of Section 1 hereof with respect to the Restricted
Stock Unit Award Agreements (“RSU Agreements”) granted to the Grantee by the
Company and to make additional amendments to such RSU Agreements, to the extent
necessary or desirable to comply with Section 409A.
   
4.
No Other Changes.  This Amendment shall be effective as of the date
hereof.  Except as hereby modified, the Award Agreements and Plans shall remain
in full force and effect.

 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company and Grantee have executed this Amendment as of
the date first written above.

 

UNITED COMMUNITY BANKS, INC.                                             By: /s/
Jimmy C. Tallent   By: /s/ Thomas C. Gilliland Name: Jimmy C. Tallent    
Thomas C. Gilliland
  Title:
President and CEO
       

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit A
 
 
Optionee Statement
                                                                               
                                                                           
Thomas C. Gilliland
                                                           
Grant Date
Expiration
Grant
       
Grant
         
Vesting
     
Date
Type
 
Outstanding
   
Price
   
Exercisable
   
Schedule
 
Exercisable
                                                               
01/01/99
01/01/09
Non-Qualified
    2,328     $ 13.33       2,328          
04/20/00
04/20/10
Non-Qualified
    7,542     $ 12.67       7,542          
04/18/01
04/18/11
Non-Qualified
    9,414     $ 11.67       9,414          
03/11/02
03/11/12
Non-Qualified
    13,494     $ 13.00       13,494          
04/17/03
04/17/13
Non-Qualified
    17,105     $ 16.39       17,105          
04/17/03
04/17/13
Incentive*
    6,102     $ 16.39       6,102          
06/07/04
06/07/14
Non-Qualified
    6,375     $ 23.75       6,375          
06/07/04
06/07/14
Incentive*
    2,125     $ 23.75       0                                  
Vesting on
      2,125  
6/7/2008
05/16/05
05/16/15
Non-Qualified
    4,606     $ 23.10       4,500          
 
                       
Vesting on
      106  
5/16/2008
05/16/05
05/16/15
Incentive*
    4,394     $ 23.10       0                                    
Vesting on
      2,144  
5/16/2008
                                  2,250  
5/16/2009
05/16/05
05/16/15
Restricted
    563     $ 0.00       0                                    
Vesting on
      563  
1/31/2009
04/26/06
04/26/16
Non-Qualified
    2,500     $ 28.85       2,500            
Optionee Totals
      76,548               69,360                                              
                                             
*Non-Qualified if not exercised on or before April 30, 2008
                   